
	
		II
		110th CONGRESS
		2d Session
		S. 3559
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  ensure that third party review is available whenever health insurance coverage
		  in the individual market is terminated.
	
	
		1.Short titleThis Act may be cited as the
			 Continuing Coverage Act of
			 2008.
		2.Amendment to the Public Health Service
			 ActSubpart 2 of part B of
			 title XXVII of the Public Health Service Act (42 U.S.C. 300gg–51 et seq.) is
			 amended by adding at the end the following:
			
				2754.Third-party review in the case of
				termination
					(a)In generalA health insurance issuer offering health
				insurance coverage in the individual market shall ensure that, with respect to
				an enrollee, independent, third-party review is provided through an appropriate
				entity where the issuer seeks to discontinue the health insurance coverage of
				such enrollee. The cost of such a review shall be paid by the issuer.
					(b)NoticeNot later than 30 days prior to the date on
				which a health insurance issuer discontinues health insurance coverage for an
				enrollee, the issuer shall provide such enrollee with notice of the
				discontinuance. Such notice shall contain a statement of the enrollees right to
				an external review as required under subsection (a).
					(c)Submission of review to insurance
				commissionerUpon completion
				of an external review provided for under this section, the determination with
				respect to the review shall be submitted to the insurance commissioner for the
				State involved. Such commissioner may approve the determination, overturn the
				determination, or require an additional independent review.
					(d)PreemptionNothing in this section shall be construed
				to preempt State laws that provide greater protections to enrollees than the
				protections provided by this
				section.
					.
		
